TIRE FEEDSTOCK AGREEMENT

 

THIS OUTPUT AGREEMENT is made and entered into as of this 11th day of April
2012, by and between: Harmonic Energy Inc., (hereinafter referred to as
"Harmonic"), a United Kingdom corporation having its principal offices at 3rd
Floor, 207 Regent Street, London, United Kingdom, W1B 3HH and Enertech R.D.
LLC., (hereinafter referred to as "Enertech") an Indiana corporation having its
principal offices at Enertech R.D. LLC, 11844 Allisonville Rd.,Fishers IN. USA,
46038. Enertech and Harmonic are individually referred to as, a "Party" and
collectively referred to as, the "Parties".

 

RECITALS

 

A. Harmonic develops and operates recycling, resource recovery, remanufactures
tires, energy and power generation projects which recycle tires into usable
energy and industrial carbon-based end products;

 

B. Enertech generates and/or collects certain scrap tires and other low-value
rubber based materials that could be utilized by Harmonic to produce such end
products; and

 

C. Harmonic desires to obtain, and Enertech desires to dispose of and supply an
output of scrap tires and other low-value rubber based materials (hereinafter
referred to as "Feedstock") to Harmonic pursuant to the terms of this Output
Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto agree as follows:

 

1. SUPPLY OF OUTPUT FOR TERM OF YEARS

 

Enertech agrees to supply and deliver to Harmonic, at Harmonic's facility, and
Harmonic agrees to accept from Enertech, all of the Feedstock produced during
the period of ten (10) years commencing upon Harmonic's satisfaction of the
conditions precedent contained in this agreement, subject to the following
terms, conditions, covenants, and agreements.

 

2. DEFINING FEEDSTOCK

 

Feedstock is the product of Enertech and shall be defined as;

 

i. tires of a grade of which is no longer salvageable as a repairable tire; and

ii. tires that can no longer be retreaded; or repaired for retreading; and

iii. any type tire that can no longer be used in the manner of which it was
originally intended.

 

This definition of Feedstock includes but is not limited to, all commercial
truck and passenger tires, off

road tires, industrial and construction tires, and all other types of tires that
are free from rims.

 

3. QUANTITY OUTPUT OF FEEDSTOCK

 

The estimated daily output of product (Feedstock) of Enertech at its place of
business is currently two hundred (200) tons and Harmonic understands that the
Feedstock is a by-product of the normal operations of Enertech and that changes
in demand for Enertech's goods may result in changes in the output of the
product (feedstock). In the event of such a change, Harmonic shall take all of
the output, provided that the maximum limit of Harmonic's obligation shall not
exceed three hundred (300) tons unless otherwise agreed to by the Parties, and
provided further that if the output of Enertech shall diminish to less than one
hundred (100) tons during each of five (5) successive days, Harmonic shall have
the right to rescind and cancel this agreement on not less than twenty (20)
days' written notice to Enertech.

1

 

 

4. PAYMENT AND FEE

 

Harmonic shall accept all of the Feedstock from Enertech, to be measured in
numbers of tons, and Enertech shall pay for delivery of the Feedstock to
Harmonic's facility. Harmonic shall pay Enertech the fee of thirty ($30.00)
dollars per ton of two inch minus chipped tires which are 90% to 95% steel free
during the term of this agreement. The fee will be adjusted annually on each
anniversary of the date on which this agreement is executed and it is the
obligation of both Parties to this agreement to act in good faith when
determining such price. The adjusted price (hereinafter referred to as the
"Price") shall apply to all Feedstock delivered to Harmonic during the
immediately following year.

 

All payments for the Feedstock shall be paid to the other party on the twentieth
(20th) day of each month for the tons of Feedstock delivered to Harmonic during
all of the days of the previous calendar month, unless said day falls on a
Sunday or holiday, in which event the required payment shall become due on the
day following such Sunday or holiday.

 

5. DELIVERY OF FEEDSTOCK

 

Tire delivery will be to Harmonic's site which will be located directly across
from Enertech's Tire deposit. Enertech agrees to deliver within 2 miles to
Harmonic and if Harmonic's facility is located beyond 2 miles Harmonic will
cover all costs beyond the 2 miles delivery cost. Harmonic shall provide access
and accept the trailer loads or conveyor of Feedstock during business hours (8
a.m. - 5 p.m.), Monday through Saturdays. Enertech will make its best efforts to
ensure that the deliveries of Feedstock are free from rims. In no event,
however, shall Harmonic be required to accept Feedstock in excess of three
hundred (300) tons of daily output of Enertech unless otherwise agreed to by the
Parties.

 

For purposes of determining and measuring amounts of Feedstock, the tonnage of
feedstock will be established by a measurement of cubic feet per trailer
delivered:

 

i. a forty-five foot trailer allows for two thousand, five hundred and sixty
(2560) cubic feet of space of feedstock; and

ii. a forty-eight foot trailer allows for three thousand, seven hundred and
seventy four (3774) cubic feet of space of feedstock; and

iii. a fifty-three foot trailer allows for three thousand, eight hundred and
twenty-nine point two-five (3829.25) cubic feet of space of feedstock.

 

6. INSTALLMENT DELIVERIES

 

A breach or default in any installment (day's delivery) for any four (4) day
period (i.e. four successive business days) shall not be deemed a breach of the
entire agreement, even though such breach or default may substantially impair
the value of the entire agreement. Enertech shall not be responsible for delay
in deliveries, or for failure to make deliveries, caused by fire, strike, or any
other contingency beyond its control.

 

7. EFFECTIVE DATE

 

This agreement shall have an effective date upon the subsequent receipt of
executed agreement by Enertech by properly addressed certified mail.

 

8. CONDITIONS PRECEDENT

 

The parties to this agreement acknowledge that Enertech shall not have any
obligations to deliver any

Feedstock according to the terms of this agreement unless certain conditions
precedent:

 

I. Harmonic establishes and begins operation of a facility within the above
described mileage delivery limits that would allow Harmonic to accept Enertech's
estimated daily output of Feedstock (two hundred (200) tons); and

2

 

 

II. Harmonic will register with the State of Michigan Environmental Protection
Agency and will comply with all permit and license requirements that are
necessary in order to accept Enertech's Feedstock.

 

The Parties acknowledge and agree that if Harmonic has not established and began
operations within one year time of the effective date of this agreement, then
Enertech shall have the right to rescind and cancel this agreement on not less
than twenty (20) days' written notice to Harmonic.

 

9. RENEWAL OF AGREEMENT

 

After the initial ten (10) year term of this agreement the parties may choose to
extend the terms of this agreement in periods of five (5) year terms, by written
notice to each other. After the initial ten (10) year term, either party may
terminate this agreement or at the end of any five (5) year term, on not less
than thirty (30) days written notice to the other party.

 

10. RECORDS

 

Each party shall maintain at all times, accurate books and records regarding the
deliveries in accordance with generally accepted accounting principles. The
records each party maintains shall be deemed each party's confidential
information; however, each party shall have the right, at its own expense, to
audit the records of the other party by written notice to the other party at
least thirty (30) days prior to the audit date. The audit shall relate solely to
the transactions that fall under this agreement and shall be limited to the two
(2) calendar years immediately preceding the written request.

 

11. NO WARRANTY

 

All Feedstock delivered to Harmonic shall be deemed "as is" and Enertech makes
no warranty, express or implied, as to merchantability or fitness for a
particular purpose, or any other representation with respect to the delivered
Feedstock.

 

12. AMENDMENT, MODIFICATION, OR WAIVER

 

This document contains all the terms of agreement between Enertech and Harmonic
with respect to the subject matter, and no amendment or modification or wavier
of any provision of this agreement shall be effective unless in writing, signed
by both parties and specifically stating that it is an amendment, modification,
or waiver of this agreement.

 

Harmonic reserves the right to amend or modify this agreement in accordance with
the requirements of its lenders during the period prior to commencement of
operations. Any proposed amendment(s) or modification(s) shall be submitted in
writing to Enertech and shall be subject to the written approval of Enertech;
however, said approval may not be unreasonably withheld.

 

13. ARBITRATION AND GOVERNING LAW

 

Any dispute under this agreement shall be settled by arbitration in the County
of Kalamazoo and State of Michigan, pursuant to the rules of the American
Arbitration Association. This agreement is governed by the provisions of the
Uniform Commercial Code, in force in the State of Michigan at the effective date
of this agreement, and shall be construed without reference to conflict of laws
principles.

3

 

 

14. NOTICE

 

Any notice or payment required by this agreement shall be addressed as follows:

 

Harmonic Energy, Inc.,

3rd Floor, 207 Regent Street, London, United Kingdom, W18 3HH,

+44-207-617-7300

 

Enertech R.D. LLC,

11844 Allisonville Rd., Fishers IN., USA,

46038,

317-849-7646

 

 

15. ASSIGNMENT.

 

This Agreement may only be assigned by a Party with the prior written consent of
the other Party; provided, however, Harmonic may assign this Agreement without
the consent of Enertech to: (a) a lender or any trustee or agent of a lender as
collateral security; (b) any affiliate of Harmonic or to a third-party in
connection with a merger, consolidation, reorganization, or sale of
substantially all of the Harmonic's assets; or (c) any affiliate of Harmonic or
buyer of a substantial interest in the Facilities; provided, however, Enertech
may assign this Agreement without the consent of Harmonic to: (a) a lender or
any trustee or agent of a lender as collateral security; (b) any affiliate of
Enertech or to a third-party in connection with a merger, consolidation,
reorganization, or sale of substantially all of the Enertech's assets; or (c)
any affiliate of Enertech or buyer of a substantial interest in the Facilities.
This Agreement shall be binding and inure to the benefit of any permitted
assignee. Assignments in violation of this Section shall be void and without
effect.

 

16. MISCELLANEOUS.

 

No failure of either Party hereto to exercise any right or power given it
hereunder, or to insist upon strict compliance by the other Party of any
obligation hereunder shall constitute a subsequent waiver of the Party's right
to demand exact compliance with the terms hereof. This Agreement: (a) may not be
modified or amended or in any manner modified except in writing duly executed by
both Parties; (b) may be executed in counterparts, each of which shall have the
effect of and be considered as an original; and (c) contains the entire
understanding of the Parties with respect to the subject matter hereof and
supersedes any and all prior agreements and commitments with respect thereto.

 

17. INDEMNIFICATION.

 

Each Party (hereinafter referred to as "Indemnitor") will agree to indemnify,
defend, and hold harmless the other Party and its directors, officers, employees
and agents and the successors and assigns of any of the foregoing (hereinafter
referred to as "Indemnitee") from and against any and all demands, liens,
claims, losses, liabilities, costs, damages, causes of action, expenses, fines,
penalties, settlements and judgments (including, court costs and attorney's
fees, and other reasonable costs of suit or dispute resolution), resulting from
a claim, suit, or proceeding made or brought by any third party or Governmental
Authority against an Indemnitee, whether based on equity, common law, or
statute, and under any legal theory, arising out of: (i) any acts or omissions
of Indemnitor or its employees and agents; (ii) the negligence or willful
misconduct of Indemnitor or its employees and agents; (iii) the bodily injury
(including death) or property damage to such third party to the extent caused by
the negligence or willful misconduct of, or violation of laws by, the
Indemnitor; (iv) a failure by Indemnitor to comply with applicable Law; (v) a
failure by Indemnitor to pay a third party resulting in demands, liens or other
encumbrances on Indemnitee's property; and (vi) for any violation of, or
remedial obligation and response cost required pursuant to any environmental law
due to hazardous substances being introduced or released into the environment by
the Indemnitor regardless of the care taken by Indemnitor. The Parties will
agree to provisions regarding notice and control of claims and consent to
settlements.

4

 

 

18. REQUIRED INSURANCE.

 

Harmonic shall obtain and maintain with respect to Harmonic's facility and
property, an insurance policy providing for coverage against any claim(s) by any
third party and /or any government agency or authority for damages or loss
occurring as a result of fire and other casualties and hazards, regardless of
the nature or cause of such thereof.

 

Harmonic shall maintain insurance against loss or damage by fire and other
casualties and hazards in an amount with minimum limits of two million dollars
($ 2,000,000.00) per occurrence, and extending coverage for attorney's fees and
other related expenses if applicable (all of which are individually and
collectively referred to as a loss), and naming Enertech as an additional
insured.

 

The insurance policy shall contain an endorsement or agreement by the insurer in
form satisfactory to Enertech that any loss shall be payable in accordance with
the terms of such policy notwithstanding any act or negligence of Harmonic or
Enertech and the further agreement of the insurer waiving rights of subrogation
against Enertech, and rights or set-off, or counterclaim(s) against Harmonic.

 

The insurance policy shall be in a form, provide coverage, be issued by a
company and be in an amount satisfactory to Enertech. At least thirty (30) days
prior to the expiration of such policy, Harmonic shall furnish Enertech with
evidence satisfactory to Enertech that such policy has been renewed or replaced.
Any such policy shall provide that the policy will not be canceled or materially
amended without at least thirty (30) days prior written notice to Enertech. In
the event Harmonic fails to provide, maintain, keep in force, and furnish to
Enertech the policies of insurance required by this paragraph, then Enertech
shall have the right to rescind and terminate this agreement on not less than
twenty (20) days' written notice to Harmonic.

 

19. NO ENCUMBRANCES.

 

The Feedstock shall be free and clear of all liens, security interests and
encumbrances whatsoever and

Enertech shall warrant good title.

 

20. TAXES.

 

Any sales tax due with regards to the exchange of Feedstock shall be born be the
party currently responsible for paying the other party the Price.

 

21. REPRESENATATIONS

 

Each party hereby represents and warrants that it has the corporate power and
authority to enter into this agreement.

 

IN WITNESS WHEREOF the parties have executed this agreement on this 11th day of
April, 2012.

 

/s/ Tim Powell Date: 4-12-12 Tim Powell – Enertech R.D. LLC.   /s/ Hiroyasu
Tanaka Date: 4-11-12 Hiroyasu Tanaka- Harmonic Energy

 

5

 



